 COTTMAN BUILDERS SUPPLY CO., INC.327instructed to issue a certification of representatives to such labor or-ganization or organizations for such unit or units, which the Board,under the circumstances, finds to be appropriate for the purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]COTTMAN BUILDERS SUPPLY CO., INC.andJOSEPH KERESTY, JR.GENERAL TEAMSTERS, CHAUFFEURS, HELPERS AND YARDMEN LOCALUNION No. 470 AFFILIATED WITH INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFLandJOSEPH KERESTY, JR.Cases Nos. 4-CA-549 and 4-CB-103.November 18, 195,191.Decision and OrderOn March 31, 1952, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding thatRespondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copyHof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief, and the Respondent Union filed a brief in reply to the GeneralCounsel's exceptions and brief.No exceptions were filed by theCompany.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case and-hereby adopts the findings, conclusions, and recommendations of the"Trial Examiner.OrderUpon the entire record in the cases and pursuant to Section 10 (c).of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.Respondent Company, Cottman Builders Supply Co., Inc.,.Philadelphia, Pennsylvania, its officers, agents, successors, and assigns,:shall :I Pursuantto the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog andMembers Styles and Peterson].101 NLRB No. 96. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.Cease and desist from :(1)Encouraging membership in General Teamsters, Chauffeurs,Helpers and Yardmen Local Union No. 470, affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL, or in any other labor organization of itsemployees, by discharging any of its employees or discriminating inany other manner in regard to their hire or tenure of employment,or condition of their employment, except to the extent authorized bySection 8 (a) (3) of the Act.(2) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their rightto engage inor to refrain from engaging in activities guaranteed them by Section7 of the Act, except to the extent that such right may be affectedby an agreement requiring membership in a labororganization asa condition of employment as authorized by Section 8 (a) (3) ofthe Act.b.Take the followingaffirmativeaction,which theBoard findswill effectuate the policies of the Act :(1)Make whole Joseph Keresty, Jr., in themannerset forth insection V of the Intermediate Report entitled "The Remedy."(2)Upon request, make available to the Board or itsagents forexamination or copying all payroll records,socialsecurity paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due under theterms of this order.(3)Post at its plant at Philadelphia, Pennsylvania, copies of thenotice attached to the Intermediate Report marked "Appendix A." 2Copies of said notice, to be furnished by the RegionalDirector forthe Fourth Region, shall, after being duly signed by RespondentEmployer's authorized representative, to be posted by it immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable stepsshall be taken by Respondent Employer to insure that said notices arenot altered, defaced, or covered by any other material.(4)Notify the Regional Director for the Fourth Region, in writ-ing, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.2.Respondent Union, General Teamsters, Chauffeurs, Helpers andYardmen Local Union No. 470, affiliated with International Brother-2This notice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner,"the words"A Decision and Order."If this Order is enforcedby a decree of a Circuit Court of Appeals, the notice shall be further amended by sub-stituting for the words "Pursuant to a Decision and Order"in the caption, the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." COTTMAN BUILDERS SUPPLY CO., INC.329hood of - Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, its officers, agents, and representatives, shall:a.Cease and desist from :(1)Causing or attempting to cause the Respondent Employer, orassigns, to discharge or otherwise discriminate against employeesbecause they are not members in good standing of the RespondentUnion, except in accordance with the provisions of Section 8 (a) (3)of the Act.(2) In any other manner causing or attempting to cause the Re-spondent Employer, its agents, successors, or assigns, to discriminateagainst its employees, except in accordance with the provisions ofSection 8 (a) (3) of the Act.(3)Restraining or coercing the employees of CottmanBuildersSupply Co., Inc., in theexerciseof their right to engagein or refrainfrom engaging in any or all of the concerted activities guaranteedby Section 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized by Section 8 (a) (3)of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Post in conspicuous places at the business offices and in themeeting halls of the Respondent Union, and in all other places wherenotices,or communications to members are customarily posted, copiesof the notice attached to the Intermediate Report marked as "Appen-dix B." 3Copies of the said notice, to be furnished by the RegionalDirector for the Fourth Region, after being signed by the duly author-ized representative of the Respondent Union shall be posted by thesaid Respondent Union immediately upon receipt thereof, and main-tained for a period of sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent Union to insure thatsaid noticesare not altered, defaced, or covered by any other material.(2)Furnish the Regional Director of the Fourth Region signedcopies of the notice, attached to the Intermediate Report marked"Appendix B,"' to be delivered by him to the Respondent Employer,upon request, for posting on the bulletin boards of the RespondentEmployer in its Philadelphia, Pennsylvania, plant or in any otherplace or places where notices to employees are customarily posted,and maintained by the. Respondent Employer for a period - of sixty(60) consecutive days thereafter.8This notice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner," the words"A Decision and Order" If this Order is enforcedby a decree of a Circuit Court of Appeals,the notice shall be further amended by sub-stituting for the words"Pursuant to a Decision and Order" In the caption,the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."This notice shall be amended as indicated in footnote 3, above. 330DECISIONS OF NATIONALLABOR RELATIONS BOARD(3)Makewhole Joseph Keresty, Jr., for thelossof paysufferedby him, in the manner set forth in the section V of theIntermediateReport entitled "The Remedy."(4)Notify theRegionalDirector for the FourthRegion in writing,within ten (10) days from the date of this Order, whatsteps theRespondent has takento comply herewith.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed April 13, 1951, by Joseph Keresty, Jr., an individual,against Cottman Builders Supply Co.,Inc.,Philadelphia,Pennsylvania,hereincalledRespondent Employer,docketed by the Fourth Regional Office of theNational Labor Relations Board as4-CA-549,and a charge filed the same dateagainst General Teamsters,Chauffeurs,Helpers and Yardmen Local Union No.470, affiliated with International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL, herein called Respondent Union, dock-eted by said Regional Office as 4-CB-103, which cases were consolidated by theRegional Director for the Fourth Region of the National Labor Relations Board,herein called the Board,and who then issued a consolidated complaint, datedDecember 28, 1951,against said Respondent Employer and the Respondent Unionalleging that the Respondent Employer had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (3) andSection 2(6) and(7) of the National Labor Relations Act, as amended,61 Stat.136, herein called the Act, and further alleging that the Respondent Union hadengaged In and was engaging in unfair labor practices within the meaning ofSection 8 (b) (1) (A) and (b)(2) and Section 2 (6) and(7) of the Act.Copies of the complaint,the charges,the order consolidating the cases, and anotice of hearing were duly served upon the Respondent Employer and Respond-ent Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent Employer on or about April 4,1951,discharged JosephKeresty,Jr., and has since failed and refused to reinstate him, for the reasonthat he was not, did not become, and was not accepted as, a member in goodstanding in the Respondent Union;and further alleged that the RespondentUnion caused the Respondent Employer to discharge said Keresty for the reasonthat he was not a member in good standing of the Respondent Union;that saidconduct on the part of the Respondent Employer was violative of rights guaran-teed in Section 7 of the Act, more particularly Section 8 (a) (3) thereof; andthat said conduct on the part of the Respondent Union was violative of Section8 (b) (1) (A)and 8(b) (2) of the Act and that Respondents,Union and Em-ployer,coerced and restrained employees in the exercise of rights guaranteedin Section 7 of the Act.Pursuant to notice a hearing was held before Louis Plost,the undersigned TrialExaminer,at Philadelphia,Pennsylvania,on January 28, 1952.All the parties were represented by counsel,who are herein referred to inthe names of their principals.All parties participated and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,to introduceevidence bearing upon the issues,to argue orally,and to file briefs,proposedfindings of fact, and conclusions of law, either or all, with the undersigned.Theparties argued orally.A date was set for the filing of briefs,conclusions, andfindings. COTTMANBUILDERSSUPPLYCO.,INC.331On February 8, the Respondent Union moved to reopen the hearing to takenewly discovered evidence.The motionwas granted by the undersigned.Thehearing wasreopened at Philadelphia on March 6, 1952, and evidence was taken.The time for filing briefs, etc., was extended to March 20, 1952.A brief has been received from the Respondent Union.Upon the entire record and from his observation of thewitnesses,the under-signed makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe parties stipulated :Cottman Builders Supply Co., Inc., is a Pennsylvania Corporation and isnow and has been at all times material to this case continuously engaged inthe business of selling at wholesale and retail, lumber, building materials andbuilding supplies at its plant in Philadelphia, Pennsylvania.Annually, Cottman Builders Supply Co., Inc., has shipped to its Philadel-phia plant materials and equipment totaling approximately $4,200,000, ofwhich approximately 90 percent is shipped to it directly from points outsidethe Commonwealth of Pennnsylvania.II.THE ORGANIZATION INVOLVEDThe parties stipulated :Local 470of the General Teamsters,Chauffers,Helpers and Yardmen,affiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, the Respondent Union herein,is a labor organization within the meaning of the National Labor RelationsAct as amended.III.THE UNFAIR LABOR PRACTICESJoseph Keresty, Jr.,testified that he joined the Union sometime in 1939 andcontinued in good standing until sometime in December 1945, when he ceasedpaying dues.Keresty did not take a "withdrawal card" which, under theUnion's rules, would have operated to suspended his liability for dues paymentsuntil such time as he again "put in" his card. By not taking a "withdrawalcard"Keresty was carried as a delinquent and became liable for each month'sduesthereafter.On April 14, 1949, Keresty was hired by the Respondent Employer. At thattime the Respondent's plant was unorganized and remained so until October 4,1949, when the Union admitted the employees to membership.Keresty testified that on the night of October 14, 1949, at an organizationalmeeting,"I joined the Union and paid the sum of $15 for initiation fees and $4for the first current month's dues" ; that he received a receipt for the payment ;that a short time after the meeting employee Dominic Zingrella' who waschosen steward for the Respondent's drivers and was charged with collectingdues,came to Keresty in the shipping room, where, in the presence of Sharkey,theRespondent's dispatcher (admitted to be a supervisor), the followingconversation took place:He asked me if I had my dues for the second month and I told him thatI had never received the Dues Book whereas the others had, sincejoining,IThe nameappears variously as Singrella and Zingrella in the record. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDand That I intended to hold off paying any further dues until I received aDues Book,and I asked him how come that my book hadn't been sent up alongwith the rest.He told me that he had been informed that I was in arrearswith the Union for some more dues money,dating back to when I had lastpaid dues to the Union.Q. Did you say anything else?A. No.Well,I said to him,"That's four years." I said,"That amountsto a lot of money." He said,"I don't know about that ; you will have to takethat up with Mr. Jericho.that"each and every month thereafter"Zingrella would ask for his dues,A. And I wouldusually tell him the same thing, that I don't have a DuesBook and when I get a Dues Book then I will start to pay my regular duessince I have been a member of the Unionwith Cottman.Keresty's testimony with respect to his dues payments is summed up by thefollowingexcerpt:TRIAL EXAMINER PLOST : Am I to understand from your testimony, then,that the second month after you joined the Union, that is, which would bethe second dues-paying period, and each such period thereafter, you wereasked by the steward to pay your dues?THE WITNESS : That is right.TRIAL EXAMINER PLOST : And I believe you say you told him you hadreceived no dues book and were therefore holding off until you got yourdues book-or substantially that? Is that right?THE WITNESS : That is right, sir.TRIAL EXAMINER PLOST : And that the first Monday of each month there-after he would ask you for the dues and you would give substantially thesame answer?THE WITNESS : That is right.TRIAL EXAMINER PLOST : And you neverdid pay any dues to him duringthese periods that we just talked about? You did not givehim any duesmoney at those times?THE WITNESS:No, I didn't.The pattern outlinedabove wasvaried on only twooccasions,the first inApril 1950, the second afterKeresty's discharge.With respect to the first variation in Keresty's refusalto pay the Union anyduesuntil his self-imposed condition that he be given a dues book, which inhismind apparently represented a receipt in full for the amount of moneythe Unionclaimed he owed it as arrears, Keresty testified that on the firstMonday inApril 1950, Zingrella,again inSharkey's presence, requested that hepay hisdues and that :I told himI had not asyet received a dues book.He said "If you bringyour dues up to date, you will get your dues book." So I said, "Well, all right,I will give you the money to take down."He said,"I am notattending thismeeting." I think he said he had to goto a funeralor something else thatnight, so he told me to give the dues to the Steward, Leon Fisher, the LaborSteward. I gave Leon Fisher $24 for 6 months'dues bringingme paid-up,including the month of April.On the following day Fisher told Keresty that he had not been able to get a"dues book" because the office was closed but gave him a receipt for the $24 ^ti;!.COTTIMAN;BUlhL FRSSUPPLYCO,,INC.333payment.A few days later Zingrella told Keresty that he could not get a duesbook from the Union because "you still owe them some money from old."Keresty further testified that within a few days after he sent in the $24 pay-ment he spoke to Business Representative Jericho, also in Sharkey's presence.Keresty testified :I said to Mr. Jericho, "How come that I still have not received the duesbook?"He said, "Have you been down to . . . ." I think the clerk at thattime in the office of the Union's name was Gormley or Gorham. And hesaid"Have you been downto see him?"He said, "Have you paid up themoney that you owe from before you came to work for the Cottman Build-ers?"I said, "I am not going down and pay him any money that I amsupposed to owe for that. I joined with the rest when Cottman first becamea union organization and as long as I am paid up while I am working forthem, that is all I intend to pay."He told me, "Then you won't work. Youwon't get a book.And if you don't have a book, you won't «ork."The other variation in Keresty's dues-paying pattern will be discussed at alater point in this Report.However, Keresty testified that after the paymentin April 1950, as above mentioned, he made no payment or tender of paymentuntil afterhis dischargewhich occurred April 3, 1951.Keresty further testified that in June 1950, he complained to Alex Nicola, theRespondent Employer's yard foreman, with respect to the amount of overtimework he received ; that he was then told by Nicola, "Well, if you had a unionbook you could work plenty of overtime" ; that during the first week in Julywhen again asked for duesby Zingrella, to his usual statement regarding thedues book he added as a ground forrefusal"because I was not now receiving mycorrect working hours" ; that he told Zingrella he wanted "to discuss it withMr. Zuckerman," the Respondent Employer's secretary ; that the two men there-upon went to Zuckerman's officewhere, according to Keresty's direct testimony,Zuckerman after listeningto thecomplaint said to him :"Well, in thefirst place,you don't even have a Union Book."He said,"And until you get a UnionBook I don't intend to do anythingabout it."And hesaid,"As far as you are concerned,you can do whateveryou wantto about It."On cross-examination,however, Keresty admitted that either during or im-mediately following his interview with Zuckerman he quit his job because duringthe interview Zuckerman had insulted him.He testified :Q. (By Mn. IDAvis) Do you remember having quit your job at that timeand you were out of work for several days?A. Yes. I do.Keresty further testified that "I walked out of the office and after I left Iin turn went up to see Mr.Orleans to explain the situation to Mr.Orleans."Orleans is the Respondent Employer's president.Keresty saw Orleans, who told him that he would speak to Zuckerman andadvised him to come back the following Monday, the day being Thursday.Keresty testified that on Friday he came in and was asked by Sharkey whetherhe was coming back to work and that he told Sharkey, "Yes I thinkso.I wasup to see Mr. Orleans and he told me to come back Monday.He told me to waituntil Monday and that will give him a chance to talk to Mr. Zuckerman over theweek end." 334DECISIONS OF NATIONALLABOR RELATIONS BOARDKeresty returned to work on the following Monday.Keresty next attempted to change his testimony again with respect to hisquitting his job in the following manner.He was asked by the attorney for theRespondent Union :There is no doubt but what you quit your job at that time, is there?Keresty's answer was :Well, it wasn't what you would exactly call a quit. . . .In answer to the following question by the Trial Examiner, "You did tell Mr.Sharkey to turn in your card, didn't you?"Keresty answered, "Yes, I did."Harry Jericho, business agent for the Union, testified :I went into the yard one morning and was talking to Joeand I askedhim how he was doing.He told me that he had quit his job. I said, "Whatdo you mean, you quit?"He said, "Yes, I quit."And he said, and then Iwent up to see Marvin, that is, Mr. Orleans, and then he put me back to workagain."I says, "Joe, you're crazy ; you should have never quit your job."He says, "Why?" I says, "Because you know what you have done, don'tyou?"He looked at me. I said, "As far as we are concerned you havequit your job, and when you quit your job and then they rehire you backthey rehire you back as a new man and you lose your seniority."I says,"Now on your Saturday work and your seniority, you don't have seniorityno more ; you're in the middle."Q.What did he say to that?A. He says, "I never thought of that."He says, "I guess that was afoolish move"-something like that.Keresty denied Jericho's above-related testimony.On theentire record,considered as a whole, including his observation of the witnesses,the undersignedcredits Jericho.'The undersignedfindsthat Keresty quit his employment with the Respondentduringthe first week in July 1950, on a day not otherwise specified,and wasrehired on the Monday of the week following his quitting as above found.Keresty further testified that sometime in January 1951, he again told Zing-rella, "I wasn't going to pay any dues," whereupon Zingrella told him, "If youdon't, I'm going to knock you off." On the following day when Keresty arrivedfor work he was told by Foreman Nicola that he was discharged by order ofZingrella.Sharkey told him that the dischargewas "official."Later in the dayKeresty spoke to President Orleans, the upshot being that he was returned towork the next day.Keresty testified further that following this incident he neither paid or tend-ered dues again until after his discharge which occurred April 3, 1951, under thefollowing circumstances.Keresty had again told Zingrella he would not paydues unless he received a dues book, and upon arriving for work the followingday he was told by Nicola and Sharkey that he was dischargedon Zingrella'sorders.Keresty left the plant but returnedlater in the day and asked Sharkeyif he thought that the matter could be "straightened out" and he be returnedto his job. Sharkey told him that he would confer with Jericho. The next dayat about 6 p. in. Sharkey called at Keresty'shome andaccording to Keresty'stestimony Sharkey "suggested that I go down to the Unionand seeif I could2 The impression made by Keresty upon the undersigned as to his credibility,and thereasons therefor are set forth elsewhere herein. COMLAN BUILDERS SUPPLYCO., INC.335make arrangements to get straightenedout."Sharkey then loaned Keresty $20to use in payingthe Union.On the following day, Keresty visited the Union'soffice and had the following conversation with a clerk in the office :I laid the money down on the ledge of the window and said to him "I wantto join the Union, and here's the initiation fee which is $15 and a month'sdues, and the $20 will cover that."He asked me if I had even been a memberof the Union before. I said yes, I had.He said,"What Union?" I said,"This one, here."He said,"We don't accept anybody back into the Uniononce there is, or once they are classed as out of the Union." So I said, "Nowlook, don't tell me that, Mr. Jericho knows all about it." So he said, "Justa minute."He went over to the telephone and talked to someone on thetelephone and came back and said, "Mr. Jericho doesn't know anythingabout it."He pushed my $20 back to me.On the direct examination Keresty testified that he again proposed joining theUnion "all over again from the bottom" by paying a new initiation fee and 1month's dues because Sharkey had told him, "I think if you go down there theywill let you join all overagain."On cross-examination Keresty testified :Q.Now, when you took the $20 from Mr. Sharkey why did you take itdown to the Union officeand seekto get in as a new member?A.Well, Mr. Sharkey suggested that to me.Whether he had been goingto get in touch with Mr. Jericho about such an agreement or whether he didor not, I don't know.Again Keresty's testimony was summarized as follows :Q. (By Mr. Davis) In other words, your idea was to go down in April '51and rejoin the Union and pay no further back dues, is that right?"A. I was willing to pay up my back dues and they wouldn't accept them.TRIAL EXAMINER PLOST : Now, what did you mean by the testimony "I waswilling to pay the back dues and they wouldn't accept them?"THE WITNESS :I didn't meanthat, but they wouldn't give me a book unlessI paid prior to April 4th.Business Representative Jericho testified that he did not tell Sharkey thatKeresty could pay a new initiationfee and a month'sdues and be reinstated.Sharkey was not called.On the entire record as a whole, theundersignedfinds that Keresty was nottold after his discharge by Sharkey that the Union had informed him thatKeresty would be given membership on payment of a new initiation fee anda month's dues eKeresty testified that after the Union's refusal to accept a new initiation feeand dues payment from him as above found, he then returned to the plantwhere he met Zuckerman who askedhim, "Did you get fixed up down there yet?"3 It will be notedthatthe undersigned has failedto credit Keresty at those points wherehis testimony is disputed.Keresty did not make a favorable impressionon the under-signed duringthe hearingof January28.At thereopened hearingthe Respondent Union,for the sole purposeof attacking Keresty's credibility, introduced records of proceedingsbefore the Pennsylvania Departmentof Laborand Industry,wherein Keresty under oathgave a different versionof his discharge and the reasons therefor clearly seeking, at thattime,to createthe impressionthat he had been a dues-paying member in good standingwho had been dischargedbecause he refused to pay dues after his seniority rights hadbeen ignored, alsotestifying under oath that he paid the Union $126 in back dues, he alsostated ina separate document that the Union "refused to accept" the dues to reinstate him.This evidence serves to confirm the undersigned's first impression. 336DECISIONS OF NATIONAL LABOR i#ELATION9, BOARDand upon receiving a negative reply then said, "I can't waitany longer and I willhave to put someone else on the carrier."ConclusionUpon the entire record in the case, the evidence considered as a whole, and hisimpression of the witnesses, the undersigned finds : (a) That Joseph Keresty, Jr.,joined the Respondent Union prior to his employment by the Respondent Em-ployer; (b) that the Respondent Union carried him as delinquent in dues pay-ment ; (c) that he tendered an initiation fee and 1 month's dues to the RespondentUnion on October 14, 1949, at which time the Respondent Union organized theRespondent Employer's plant; (d) that thereafter the Union informed him thatas a member delinquent in dues he could not rejoin in this manner and that hemust pay all delinquent dues incurred prior to his employment by the RespondentEmployer and the organization of its plant; (e) that thereafter Keresty refusedto pay the "back" dues claimed or his "current" dues unless he was given a"dues book" by the Respondent Union which apparently Keresty interpreted asa clear receipt for all past claims against him by the Respondent Union, exceptthat in April 1950 he paid $24 to the Union, representing 6 months' "current"dues on a steward's promise that he would obtain a dues book for him; (f) thathe did not receive such dues book;(g) that in July 1950Kerestyquit hisjobwith the Respondent Employer and was rehired the following week ; (h) thaton April 3, 1951, he was discharged by the Respondent Employer at the requestof the Respondent Union.The Contract between the RespondentUnion and the Respondent EmployerAs herein found the Union organized the employees on October 14, 1949.Thereafter the Union and the Employer entered into a collective-bargainingcontract'The contract contained the following clause :III.Except as herein otherwise provided, all classes of employees em-ployed by the EMPLOYER within the scope of this agreement shall becomemembers of Local Union within the period prescribed by the Labor-Manage-ment Relations Act of 1947 and the regulations thereunder, and all such em-ployees shall thereafter remain members of Local Union, in good standing,as a condition of employment during the term of this agreement, unless byrepeal or amendments of the law a Union security election is not necessary,in which event the Union shop shall become effective immediately.The parties stipulated that an election was conducted by the Board's FourthRegional office on March 9, 1951, among the employees of the Respondent Em-ployer to determine if they desired that a union-shop agreement be made in theirbehalf.The employees voted authority to make such an agreement and onMarch 19, 1951, a certificate of the result of the election was issued by theRegional Director.Rights of the Union, the Employees, and the Employer under the ContractIt is well settled that a clause in a contract intended to hold in abeyance thecreation of a union shop until the proper legal requirements have been met isperfectly valid.At the time material herein, a union shop could not be created4The date of the contract is not clear in the recordThe copy introducedis undated.However, it is undisputed that the contract was in effect at all times materialherein. COTTMAN BUILDERS SUPPLYCO.,INC.337until "the Board . . . certified that at least a majority ... eligible to vote . . .authorized . . . such an agreement."'After the "union shop election" and the certification of results, on March 19,1951, as stipulated and found herein, the Union and the Employer were privilegedto enter into a union-shop agreement, but in no event could such an agreement beentered into, or in the instant case could the union-shop clause of the contractbecome operative, until another condition set forth in the statute was met,namely : membership could not be required as a condition of employment until"afterthethirtiethday ... following ... the effective date of suchagreement."Therefore, under the contract between the Union and the Employer herein, theUnion could not enforce membership as a condition of employment of anyemployee of the Respondent Employer until 30 days after the membershipclause became effective, which in the most liberal interpretation possible wouldbe April 19.'The Act lays down a barrier to the discharge of an employee under a union-shop agreementafterall conditions as to the execution of such a contract andthe running of the "escape period" have been met, that is : the employer cannotmake such discharge if he has reasonable grounds for believing that member-ship in the contracting union was not available to the employee on the sameterms and conditions generally applicable to other union members or applicants,or if he has reasonable grounds for believing that membership was denied forany reason other than that failure to tender periodic dues and initiation fees.The Act further makes it an unfair labor practice on the part of a union tocoerce employees in the exercise of rights guaranteed in Section 7, or to causean employer to discriminate against (here discharge) an employee who has beendenied membership for any cause save failure to tender periodic dues or initiationfees.It is therefore clear that from the effective date of the contract between theRespondents, Union and Employer, and the effective date of the union-shop pro-vision therein, no employee of the Respondent Employer could be required toobtain or hold membership in the Respondent Union as a condition ofemployment.This means that the Union could not enforce membership of the Respondent'semployees by discharge for failure to join ; however, during this period althoughthe employees could not be required to join the Union, the Union was not requiredeither to tender them memberships or to accept their applications if all the rulesset up by the Union were not met by the applicant, as Section 8 (b) (1) (A)of the Act disclaims any intention in the law to "impair the right of a labororganization to prescribe its own rules with respect to acquisition or retentionof membership therein."Thus under its own rules, during a time when membership as a condition ofemployment was not required of the employees of the Respondent Employer,the Union could conceivably deny them membership but it could not deprive themof their employment by causing their discharge, nor could it lawfully seekdischarges of such employees by the Respondent Employer for failure to join,obey rules, or pay dues into the Union.The Respondent Union argued at the hearing and contends in its brief thatthe "escape clause" was not applicable to Keresty because he was in fact it' Section 8(a) (3) (ii) repealed October 22, 1951.6Section 8(a) (3).' Thisgeneral finding isof course subject to and modified byCharles A Krause MillingCo., 97 NLRB 536 338DECISIONSOF NATIONALLABOR RELATIONS BOARDmemberof the Union, with delinquent status.Assumingarguendothat theUnion's contention is valid,still the Union could not eithercompel good-standingmembership or causedischarge until the "union shop" clause became effective,but the Unionargues inits brief that as the "union shop"became effective onMarch 19,1951, it could legally ask the RespondentEmployer to dischargeKeresty immediately thereafter because he did not pay his "currentdues" andthat the Employer was obligated to discharge Keresty on the Union's demand,because Keresty beingalready a member was not entitled to the benefit of the30-day "escapeperiod."The Union supported this argument by the ruling intheKrause Milling Co.case ° wherein the Board held that:The thirty-day grace period for requiring union membershipunder theprovisions of the amended NLRBA which permits unionshop agreementsextends only to those employees who are not alreadymembers on theeffectivedate of the agreement or to new employees hired afterthat date.The argument has no meritas far asthe instantmatter isconcerned for thereasonthat the Respondents, Union and Employer,disregarded another provisionof the Act which prohibits the discharge of an employee coveredby a "unionshop" contract for any other reason than his failure to tender the periodic duesuniformly demanded and further prohibits such discharge if theEmployer hasreasonablegrounds for believing that membershipwas notavailable to theemployeeon the same termsgenerally applicable to members!The reason for Keresty's discharge and his status with the Union is madeclear in the testimony of Business Representative Jericho who testified crediblythat shortly after Keresty paid the initiation fee and dues in October 1949 hetold Keresty that the payment was not acceptable because Keresty "already hada ledger page in our books and he would have to pay his back dues,"and alsothat the money he had paid would be credited to his delinquent account. Jerichofurther testified that he "requested that he [Keresty] be laid off until he camein and straightened out his dues and got his book."Jericho also testified :Q. (By Mr. Kowal) And it is true, Mr. Jericho, is it not, thatno matterwhat Mr. Keresty did that is when he offered to pay dues from 1949 to1951 he could not become a member in good standingunless he paid thedues from 1945 to 1949, is that right?A. That is right.It is quite clear that the Respondent Union and Keresty, be hea recalcitrantmember or merely a would-be draft dodger from the Union's ranks, had lockedhorns on a vital issue.The Union had informed Keresty that he would not begiven good-standing membership until he first paid to the Union the dues obli-gation incurred before his present employer entered into a contract with it.TheUnion so informed Keresty in October 1949 and has remained firm in this position.On the other hand Keresty refused at all times to pay the former obligation, andin effect refused to permit the Union to apply payments of current dues to hisoutstanding obligation by the simple method of refusing to payunlesshe receiveda "dues book" which he evidently believed would cancel the debt claimed by theUnion, and thereby fell into a strong position.Both parties understood thatKeresty would not be given good-standing membership until the Union's claimwas first satisfied.Both remained adamant.s SeeChas. A.KrauseMillingCo., 29 LRRM 1120.° Section 8 (a) (3) (A) and (B). COTTMANBUILDERSSUPPLY CO., INC.339In this tug-of-war, after the Union's position as to his membership was madeclear to him, Keresty was under no obligation to actually tender "current dues,"for if such a tender would not attain him the membership in good standing re-quired by the contract between the Respondents, Union and Employer, the tenderwas futile and unnecessary as a condition of retaining his employment toThe Respondent Union's position is untenable,for by seeking to compel thepayment of an obligation which antedated the "union-security" agreement whichbound Keresty, and by applying payments intended him as his current dues, notto the account specified but to the old arrears account, thereby not putting himin good standing, the Respondent Union has violated Section 8 (b) (1) (A) and(b) (2) of the Acts'The record is clear that the Respondent Employer was fully aware that theUnion was seeking Keresty's discharge because he refused to pay an obligationincurred prior to the time it entered into a contract with the Union and theEmployer was also aware that the Union denied Keresty membership in goodstanding until its claimed obligation was met, nevertheless on the demand ofthe Respondent Union the Respondent Employer discharged him. In so doing,the Respondent Employer clearly violated Section 8 (a) (1) and (3) of the Act.LiabilityInasmuch as the Respondent Union sought to force Keresty toaccept a condi-tion beyond that permitted by its status as the contracting bargaining repre-sentative, it engaged in restraint and coercion of employees within the meaningof Section 8 (b) (1) (A) of the Act, and by causing the illegal discharge to bemade by the Respondent Employer it violated Section 8 (b) (2) of the Act,while, as found herein, by discharging Keresty the Employer violated Section 8(a) (3) of the Act. By the above-found conduct, both the Respondents, Unionand Employer, have interfered with, restrained, and coerced the employees ofthe Respondent Employer in the exercise of rights guaranteed in Section 7 ofthe Act 19The undersigned so finds.The Respondent Employer opened its oral argument before the undersignedwith the following statement :The Companyseemsto be in the middle here . . . it seems we may haveto sink or swim with the outcome of the fight between the Board and theUnion.'° Eclipse LumberCo.,95 NLRB 464.11 See N.L. R. B. v.InternationalUnion, UnitedAutomobile,Aircraftand AgriculturalWorkers of America, 6110, Local 291, Lawrence Murphy,Louis Mueller,Wilbur Kock andWalter Cappei,194 F.2d 698(C. A. 7).v The controlling section of the Act herein reads as follows :(b) It shall be an unfair labor practice for alabor organization or itsagents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteedin section 7:Provided,That this paragraph shallnot impair the right of alabororganization to prescribe its ownrules with respect tothe acquisition orretention of membership therein; or (B) anemployer in theselection of hisrepresentativesfor the purposesof collective bargaining or the adjustment ofgrievances ;(2) to cause or attemptto cause an employer to discriminateagainst anemployeein violationof subsection (a) (3) or to discriminate against an employeewith respecttowhom membershipin such organization has beendenied orterminated on some groundother than his failure to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring or retainingmembership ; . .. .242305-53-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned does not believe that the Respondent Employer can be ac-curately pictured as the ram caught in the bushes by its horns and thus destinedto become the innocent sacrifice on an altar prepared for a different victim.TheRespondent is charged with the knowledge that it had no legal right to dischargeKeresty at the Union's request and regardless of the fear it had, also expressedin oral argument as "we know if there is difficulty we face the possibility of astrike and the place is shut down " The Respondent Employer is required tobe "as brave as a lion" in upholding the law.Itmust, however, be pointed out that the Respondent Employer was a re-luctant accessory to the unfair labor practiceKeresty admitted thatafterhis discharge, Sharkey told him "that he wouldkeep it [Keresty's job] open for a week or a week and a half" waiting Keresty'sreturn to work.As herein found the charge in this matter was filed April 13, 1951.TheEmployer, acting through its attorneys, sent the following letter to Keresty:MAY 24, 1951.Mr. JosEPaKEBESTY,5029 Valley Street, Philadelphia, Pa.DEAR Sin: Please be advised that we represent Cottman Builders SupplyCo., Inc., and we wish to advise that on Thursday, May 17, 1951 we advisedMr. Eugene Levine of the National Labor Relations Board that Cottmanhas held your job open for you since the time you left and has continuedto do so.We would appreciate your advising us as to whether or not you intendto resume your job at Cottman.Yours very truly,(S)IRAI.PECHTER(For Pincus and Pechter).IIP/rg.Apparently following Keresty's discharge the Respondent Employer, after aconference regarding its conduct with a representative of theBoard,decidedto be "brave as a lion." It is reasonable to presume that the Respondent Em-ployer, fully advised with respect to its conduct, had decided to come within thelaw at the time it wrote to Keresty.In the opinion of the undersigned, the Respondent Employer's letter to Kerestyconstituted an unconditional offer of reinstatement.Keresty admitted that he received the letter and did notreply or act on it.The undersigned is of the opinion therefore that Kerestyrefused a bonafideoffer of reinstatement and that thereafter the Respondent Employer's obligationwith respect to Keresty's reinstatement was ended, however, the RespondentEmployer remains liable for any loss of pay Keresty may have suffered byreason of the discrimination from the date of his unlawful discharge on April 3,1951, until the Respondent Employer's offer of reinstatement on May 24, 1951.ConclusionsThe undersigned concludes and finds, upon the entire recordconsidered as awhole, that the Respondent Employer discharged Joseph Keresty, Jr., on April 3,1951, because of his failure to pay delinquent dues to the Union, the delinquencyhaving accrued during a period when, under the Act, he could not have beenrequired to make such payment as a condition of his employment under the COTTMAN BUILDERS SUPPLY CO., INC.341existing contract between the Respondents, Union and Employer," thereby theRespondent Employer has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act, and thereby hasencouraged membership in the Union and discriminated with respect to thehire and tenure of the employment of said Keresty in violation of Section S(a) (3) of the Act.The undersigned finds on all the evidence, and the record considered as awhole, that by its conduct toward Joseph Keresty, as herein found, the Re-spondent Union has restrained and coerced employees of the Respondent Em-ployer in the exercise of rights guaranteed in Section 7 of the Act and has moreparticularly violated Section 8 (b) (1) (A) thereof.The undersigned furtherfinds that by causing the Respondent Employer to violate Section 8 (a) (3)of the Act, as herein found, the Respondent Union has violated Section 8(b) (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents, set forth in section III, above, occurring inconnection with the operations of Respondent Company, set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents, Union and Employer, and each of them, haveengaged in and are engaging in certain unfair labor practices, it will be recom-mended that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent Employer unlawfully discharged JosephKeresty, Jr, and having further found that the Respondent Employer offeredKeresty reinstatement to his former position, and having found that saidKeresty refused to accept the Respondent Employer's offer of reinstatement,the undersigned finds that no further offer of reinstatement need be made toKeresty.The undersigned will recommend that the Respondent Employer makeKeresty whole for any loss of pay he may have suffered from the date of hisunlawful discharge to the date of the Respondent Employer's offer of reinstate-ment which the undersigned finds to have been May 24, 1951" Such losses ofpay shall be computed in accordance with theWoolworthformula'sInasmuch as it has been found that both Respondents, Union and Employer,are responsible for the discrimination suffered by Keresty, it will be recom-mended that they jointly and severally make him whole for any loss of payhe may have suffered by reason of the discrimination against him 16It has been found that Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act. Itwill, therefore, be recommended that Respondent Union cease and desist there-from and take certain affirmative action in order to effectuate the purposesof the Act.Moreover, the undersigned believes that a broad order is required'aSee footnote 11, supra." Crossett LumberCo., 8 NLRB 440.'IFW. Woolworth Company,90 NLRB 289.16The undersigned has found that the Union wrongfully misapplied money paid byKeresty.Inasmuch as the recovery thereof is a purely private right the undersignedmakes no recommendation with respect thereto. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDto prevent the recurrence of similar unlawful conduct by the Union in the future.In order, therefore,to make effective the interdependent guarantees of Section7, to prevent a recurrence of unfair labor practices,and thereby minimize in-dustrial strife which burdens and obstructs commerce, and thus effectuate thepolicies of the Act, the undersigned recommends that the Respondent Unioncease and desist from in any manner infringing upon the rights guaranteed inSection 7 of the Act.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCUSIONS OF LAW1.Cottman Builders Supply Co., Inc., Philadelphia, Pennsylvania,is engagedin commerce within the meaning of Section 2 (6) and (7) of the Act.2.General Teamsters, Chauffeurs, Helpers and Yardmen Local Union No.470, affiliated with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL, is a labor organization within themeaning of Section 2 (5) of the Act, and admits employees of the RespondentEmployer to membership.3.By discriminating with respect to the hire and tenure of employment ofJoseph Keresty, Jr., thereby encouraging membership in the Respondent Union,the Respondent Employer has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act, and also of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.By causing the Respondent Employer to discriminate against an employeein violation of Section 8 (a) (3) of the Act, the Respondent Union hasengagedin and is engagingin unfair labor practices within themeaning of Section 8(b) (2) of the Act.6.By restraining and coercing employees in the exercise of rightsguaranteedby Section 7 of the Act, the Respondent Union has engaged inand is engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of theAct.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE To ALL EMPLoYEF.sPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL Nor encourage membership in GENERAL TEAMSTERS, CHAUFFEURS,HELPERS AND YARDMEN LOCAL UNION No. 470, affiliated with INTERNATIONALBROTHERHOOD or TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, or in any other labor organization of our employees by dis-charging any of our employees or discriminating in regard to their hireor tenure of employment,or any termsor conditions of employment.WE WILL make Joseph Keresty, Jr., whole for any loss of pay sufferedby him as a result of our discrimination against him. DAYSTROM FURNITURE DIVISION343All our employees are free to become or remain, or refrain from becomingor remaining,members ofthe above-named union or anyother labor organization,except tothe extent that this right maybe affected by an agreement in conformitywithSection 8 (a) (3) of the Act.CarrMAN BUILDERS SUPPLY CO., INC.,Employer.Dated --------------------By -----------------------------------------(Representative)<Title)-This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF GENERAL TEAMSTERS, CHAUFFEURS,HELPERS ANDYARDMEN LOCAL UNION No. 470, AFFILIATED WITH INTERNATIONALBROTHERHOODor TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, AFLPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, as amended,we here notify you that :WE WILL NOTrestrain or corece employees of COTTMAN BUILDERS SUPPLYCo., INC.,their successors or assigns,in the exercise of their right to engage inor to refrain from any or all of the concerted activities guaranteed to them bySection 7 of the Act,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment,as authorized by Section 8 (3) of the Act.Wx wmr Nor in any manner cause or attempt to cause the above-namedemployers,their officers,agents,successors,or assigns,to discriminateagainst their employees in volation of Section 8 (a) (3) of the Act.WE WILL make JosephKeresty, Jr.,whole for any loss of pay sufferedbecause of the discrimination against him.GENERAL TEAMSTERS,CHAUFFEURS,HELPERS AND YARDMEN LOCALUNION No.470, AFFILIATED WITH INTERNATIONAL BROTHERHOOD orTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,ANDHELPERS O8'Av arCA,AFL, LABOR OROANIRATION.Dated--------------------By ----- --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from thedatehereof, and mustnot be altered, defaced,or covered by any other material.DAYSTROMFURNITUREDIVISIoN,DAYSTROM,INC.andDAYSTROM IN-DUSTRIAL INDEPENDENTUNION,INC., PETITIONER.Case No. 3-RC-1062.November 18,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Thomas H. Ramsey, hearing101 NLRB No. 92.